UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                          )
UNITED STATES OF AMERICA, ex rel.,        )
AARON J. WESTRICK, Ph.D.,                 )
                                          )
            Plaintiffs,                   )
                                          )
        v.                                )                  Civil Action No. 04-0280 (PLF)
                                          )
SECOND CHANCE BODY ARMOR, INC.,           )
et al.,                                   )
                                          )
            Defendants.                   )
__________________________________________)


                          MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the motion in limine [Dkt. No. 619] of the

United States to exclude the testimony of Angela Watson-Spitler. Pro se defendant Richard C.

Davis intends to call Ms. Watson-Spitler as a fact witness at the bench trial set to begin on June

18, 2018. The United States seeks to exclude her testimony as irrelevant under Rule 402 of the

Federal Rules of Evidence, and as unfairly prejudicial and a waste of time under Rule 403.

Plaintiff-relator Dr. Aaron J. Westrick joins the United States’ motion. See Mot. in Limine at 1

n.1. Mr. Davis opposes the motion. See id.

               In evaluating the admissibility of proffered evidence on a pretrial motion in

limine, the Court must assess whether the evidence is relevant and, if so, whether it is admissible,

pursuant to Rules 401 and 402 of the Federal Rules of Evidence. See Daniels v. District of

Columbia, 15 F. Supp. 3d 62, 66 (D.D.C. 2014). “Evidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action.” FED. R. EVID. 401. Relevant evidence is
admissible unless provided otherwise by the U.S. Constitution, a federal statute, the Federal

Rules of Evidence, or other rules prescribed by the Supreme Court. See FED. R. EVID. 402.

“Irrelevant evidence is not admissible.” Id. A court may “exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, . . . [and] wasting time . . . .” FED R. EVID. 403. Because virtually all material

evidence is prejudicial in one way or another, Rule 403 applies only where the prejudice is

unfair. See United States v. Pettiford, 517 F.3d 584, 590 (D.C. Cir. 2008).

               Ms. Watson-Spitler is one of three witnesses whom Mr. Davis intends to offer at

trial. Mr. Davis has previously explained that Ms. Watson-Spitler, a former Ohio Highway

Patrol officer, was shot while wearing a non-Zylon vest. See February 22, 2018 Pretrial

Conference Hr’g Tr. at 121:16-122:22 [Dkt. No. 611]. He intends to ask Ms. Watson-Spitler

about her experience being shot while wearing a non-Zylon vest and about blunt force trauma.

See id.; see also Revised Joint Pretrial Statement at 27 [Dkt. No. 625]; March 29, 2018 Letter

from R. Davis [Dkt. No. 623-1]. He has stated that he “do[es] not plan to call [Ms.

Watson-Spitler] as an expert witness, but as a fact witness,” and expects that “her testimony will

take less than 10 minutes, if that.” See March 20, 2018 Letter from R. Davis [Dkt. No. 619-1].

The United States contends that Ms. Watson-Spitler “has no relevant evidence about the

performance of Second Chance’s Zylon vests” and that her testimony would be unfairly

prejudicial and a waste of time because she was not wearing a Zylon vest when she was shot.

See Mot. in Limine at 2-3.

               Given that this matter is set for a bench trial, and in light of Mr. Davis’ pro se

status, the Court will permit Ms. Watson-Spitler to testify and will reserve judgment on the

relevance and probative value of her testimony. The Court will decide at trial or before




                                                  2
rendering its decision in this case whether her testimony is irrelevant in whole or in part or is

offered for an improper purpose. See FED. R. EVID. 401 and 402. The Court will likewise

exercise its discretion under Rule 403 to ensure that her testimony is not unduly prejudicial or

time-consuming. See FED. R. EVID. 403. In view of Mr. Davis’ representations, Ms.

Watson-Spitler’s testimony is not likely to be a waste of time. 1

                The Court recognizes its obligation to provide pro se litigants with somewhat

more latitude than is provided to litigants represented by counsel. See Moore v. Agency for Int’l

Dev., 994 F.2d 874, 876 (D.C. Cir. 1993). At trial, the Court will continue its efforts to explain

the appropriate procedures and the Court’s rulings to Mr. Davis. See id. (explaining that the trial

court should provide pro se litigants “with the necessary knowledge to participate effectively in

the trial process”).

                For all of the foregoing reasons, it is hereby

                ORDERED that the United States’ motion in limine [Dkt. No. 619] to exclude the

testimony of Angela Watson-Spitler is DENIED.

                SO ORDERED.




                                                                 __________/s/______________
                                                                 PAUL L. FRIEDMAN
                                                                 United States District Judge
DATE: April 17, 2018




        1
               The Court will also reserve for judgment at trial whether to permit any attempt by
Mr. Davis to offer Ms. Watson-Spitler as a character witness pursuant to Rule 404(a)(1) of the
Federal Rules of Evidence. See Mot. in Limine at 3.


                                                  3